DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “adjusting the variable resistor” is unclear in the case when both the first resistor and the second resistor (from claim 5) are variable resistors. It is unclear which one of the two resistors is the antecedent or if both are the antecedent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0286448 A1 (“Kim”) in view of US 2008/0106316 A1 (“Ha”).
Regarding claim 1, Kim teaches a driver for a display device (Abstract), the driver comprising: a data driver including a source buffer that outputs a data voltage to a data line of a display panel of the display device (Fig. 1 at 130, Fig. 3 at 130, 370); a second voltage generator generating the second voltage, in which the second voltage is supplied as a bias voltage of the source buffer (Fig. 4 at 320, Vbias); and the display device comprising a power supply unit supplying a first voltage to a power line of the display panel, wherein the power supply unit includes: a first voltage generator generating the first voltage ([59], [73]; Fig. 1 at VDD).
Kim does not expressly teach that the same power supply unit supplies the first voltage to a power line and a second voltage to the data driver, that the second voltage generator generates the second voltage based on the first voltage, that the driver comprises the power supply unit, that the power supply unit includes the second voltage generator. However, Ha teaches that the second voltage generator generates the second voltage based on the first voltage ([29]-[31]; Fig. 3). The suggestion to modify the teaching of Kim by the teaching of Ha is that both teach bias voltages, even if for a different purpose, one would recognize that the principle of generating a bias voltage would be similarly applicable. The motivation is to generate the bias voltage. Kim also teaches that a power supply unit may be part of the display driver (Fig. 1 at 150). Furthermore, rearrangement of parts and making parts integral are generally considered obvious to one of ordinary skill in the art. MPEP 2144(V)(B) and MPEP 2144(VI)(C). The motivation to have a power supply unit supply the first voltage and the second voltage is make the design more compact. Thus, before the effective filing date of the current application, the combination of Kim, Ha, and the legal rationale of making parts integral would have rendered obvious, to one of ordinary skill in the art, the limitations that the power supply unit supplies the first voltage to a power line and a second voltage to the data driver, that the second voltage generator generates the second voltage based on the first voltage, that the driver comprises the power supply unit, and that the power supply unit includes the second voltage generator.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692